l   \   ?
                            Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 1 of 6



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

             UNITED STATES OF AMERICA
                                                                                                      INDICTMENT
                                     - v. -
                                                                                                      20 Cr.
             VICTOR MARMOLEJO,
                 a/k/a "Michael,"
                 a/k/a "Andy," and
             FRANK MEDINA,
                 a/k/a "Flaco,"                                                                 ''


                                                      Defendants.                 ?.O!CRJM 001
            -- -- - -- ------- - - --- - ------- ----- - -- ---------- ----- ----- ----- -------'


                                                                     COUNT ONE
                                                               (Narcotics Conspiracy)

                                   The Grand Jury charges:

                                   1.          From at least in or about October 2019, up to and

            including on or about December 11, 2019,                                                 in the Southern

            District of New York and elsewhere, VICTOR MARMOLEJO, a/k/a

            "Michael," a/k/a "Andy," and FRANK MEDINA, a/k/a "Flaco," the

            defendants, and others known and unknown, intentionally and

            knowingly did combine, conspire, confederate, and agree together

            and with each other to violate the narcotics laws of the United

            States.

                                   2.          It was a part and an object of the conspiracy

            that VICTOR MARMOLEJO, a/k/a "Michael," a/k/a "Andy," and FRANK

            MEDINA, a/k/a "Flaco," the defendants, and others known and

            unknown, would and did distribute and possess with. intent to
        Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 2 of 6



distribute a controlled substance, in violation of Title 21,

United States Code, Section 841 (a) (1).

           3.   The controlled substance that VICTOR MARMOLEJO,

a/k/a "Michael," a/k/a "Andy," and FRANK MEDINA, a/k/a "Flaco,"

the defendants, conspired to distribute and possess with intent

to distribute was one kilogram and more of mixtures and

substances containing a detectable amount of heroin, in

violation of Title 21, United States Code, Section 841 (b) (1) (A).

            (Title 21, United States Code, Section 846.)

                              COUNT TWO
                       (Narcotics Distribution)

          The Grand Jury charges:

           4.   On or about December 11, 2019, in the Southern

District of New York and elsewhere, FRANK MEDINA, a/k/a "Flaco,"

the defendant, intentionally and knowingly did distribute and

possess with intent to distribute a controlled substance, in

violation of Title 21, United States Code, Section 841(a) (1).

          5.    The controlled substance involved in the offense

was 500 grams and more of mixtures and substances containing a

detectable amount pf methamphetamine, its salts, isomers, and

salts of its isomers, in violation of Title 21, United States

Code, Section 841(b) (1) (A).

   (Title 21, United States Code, Sections 812, 84l(a) (1), and
     841 (b) (1) (A); Title 18, United States Code, Section 2.)



                                    2
         Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 3 of 6




                               COUNT THREE
                         (Narcotics Distribution)

             The Grand Jury charges:

             6.    On or about December 11, 2019, in the Southern

District of New York and elsewhere, FRANK MEDINA, a/k/a "Flaco,"

the defendant, intentionally and knowingly did distribute and

possess with intent to distribute a controlled substance, in

violation of Title 21, United States Code, Section 841(a) (1).

            7.     The controlled substance involved in the offense

was mixtures and substances containing a detectable amount of

cocaine, in violation of Title 21, United States Code, Section

841 (b) (1) (C).

    (Title 21, United States Code, Sections 812, 841(a) (1), and
      841 (b) (1) (C); Title 18, United States Code, Section 2.)

                          FORFEITURE ALLEGATION

            8.     As a result of committing the controlled

substance offenses alleged in Counts One through Three of this

Indictment, VICTOR MARMOLEJO, a/k/a "Michael," a/k/a "Andy," and

FRANK MEDINA, a/k/a "Flaco," the defendants, shall forfeit to

the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of

said offenses and any and all property used, or intended to be



                                     3
       Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 4 of 6



used, in any manner or part, to commit, or to facilitate the

commission of, said offenses, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offenses.

                       SUBSTITUTE ASSET PROVISION

          9.    If any of the above described forfeitable

property, as a result of any act or omission of the defendants:

          (a)   cannot be located upon the exercise of due

          diligence;

          (b) has been transferred or sold to, or deposited

          with, a third person;

          (c) has been placed beyond the jurisdiction of the

          Court;

          (d) has been substantially diminished in value; or

          (e) has been commingled with other property which

          cannot be subdivided without difficulty;




                                    4
       Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 5 of 6



it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

           (Title 21, United States Code, Section 853.)




                                        GEOFFR s. BERMAN
                                        United States Attorney




                                    5
'   ,   .   Case 1:20-cr-00001-JSR Document 6 Filed 01/02/20 Page 6 of 6



                      rorm No. USA-33s-274         (Ed. 9-25-58)




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                               UNITED STATES OF AMERICA

                                            V.


                                     VICTOR MARMOLEJO,
                                      a/k/a "Michael,"
                                     a/k/a "Andy," and
                                       FRANK MEDINA,
                                       a/k/a "Flaco,"

                                                         Defendants.


                                        INDICTMENT

                                          20 Cr.

                (21   u.s.c.    §§    812, 841, 846, 18   u.s.c.    §   2)

                                GEOFFREY S. BERMAN
                               United States Attorney




                      ~ep~




                                                           -:::::
